                     Case 19-15265     Doc 216        Filed 03/30/20   Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

IN RE:                                            )
                                                  )
TOUFIC SALIM MELKI                                )     Case No. 19-15265
                                                  )     Chapter 11
                        Debtor                    )
                                                  )

               APPLICATION TO APPROVE EMPLOYMENT
 OF LORENZO WOOTEN (REALTOR) AND MARCUS & MILLICHAP REAL ESTATE
            INVESTMENT SERVICES (REAL ESTATE BROKER)

               TOUFIC SALIM MELKI (the “Debtor”), pursuant to 11 U.S. Code § 327 and Fed.

R. Bankr. P. 2014 (a), respectfully represents:

               1.      On or about April 18, 2019 (the “Petition Date”), the Debtor filed a

voluntary petition under Chapter 11 in the United States Bankruptcy Court for the District of

Maryland. Debtor is the primary owner of Retina One, LLC which is the title owner of the subject

real estate. Debtor has remained in possession of its property and property of the estate as debtor-

in-possession under Sections 1106-1107 of the Code.

                2.      The Debtor as managing member of Retina One, LLC, employed Lorenzo

Wooten (“Wooten”) to serve as realtor and Marcus & Millichap Real Estate Investment Services

("Marcus & Millichap") as real estate broker respective to the sale of the property situated at

25055 Riding Plz. Unit #260, Chantilly, VA 20152 (the “Property”). Mr. Wooten is a Realtor with

experience selling commercial and residential real properties, and has attached a verified affidavit

in support of this application. Mr. Wooten has previously appeared before this Court as a realtor.

A listing agreement was arrived at on or about March 13, 2020, wherein the duty of the realtor is

to sell the commercial property. In consideration of this service, the Applicant collects the sum of

7.0% of the sale, exchange, transfer, or lease price (the “Contract”). This is a difficult sale

because it involves a sale in a Chapter 11 during a pandemic which creates difficulties for
                      Case 19-15265     Doc 216        Filed 03/30/20   Page 2 of 3



marketing and sale of real properties. The sale is necessary for Debtor's reorganization.

               3.       A copy of the Applicant’s Contract with the Debtor respective to these

proposed services is attached hereto and incorporated herein as Exhibit 1. Neither Mr. Wooten

nor Marcus & Millichap represent any interests adverse to the estate.

               4.       Neither Mr. Wooten nor Marcus & Millichap have an adverse interest to the

debtor or the estate. Mr. Wooten has listed properties for other debtors subject to the jurisdiction

of the Bankruptcy Court. Mr. Wooten has no other personal connection with the debtor, its

creditors, any other party in interest, its accountant, the United States Trustee, or any person

employed in the Office of the United States Trustee. See, attached Affidavit from Mr. Wooten.

               WHEREFORE, the Debtor requests that this Honorable Court enter an Order that:

               (i)      Authorizes the employment of Lorenzo Wooten to serve as the realtor and

                        Marcus & Millichap Real Estate Investment Services to serve as real estate

                        broker to the Debtor in this case under Chapter 13 of the Bankruptcy Code;

                        and

               (ii)     Grants such other relief as equity and justice may require.

                                        Respectfully Submitted,
                                        --------/S/ John D. Burns----------
                                        John D. Burns, Esquire (#22777)
                                        The Burns Law Firm, LLC
                                        6303 Ivy Lane; Suite 102
                                        Greenbelt, Maryland 20770
                                        (301) 441-8780
                                        info@burnsbankruptcyfirm.com
                                        Counsel to the Debtor




                                                   2
                  Case 19-15265        Doc 216    Filed 03/30/20     Page 3 of 3



                                 CERTIFICATE OF SERVICE

              I hereby certify that on this 30th day of March, 2020, a copy of the foregoing
Debtor's Application, with affidavit and a proposed form of Order, was served via first-class mail,
postage prepaid, or sent by ECF, upon:


By ECF Notification Upon:

Office of the United States Trsutee
6305 Ivy Lane, Suite 600
Greenbelt, MD 20770

By Email Upon:

Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854


By First Class Postage Pre-Paid Mail Upon:

Lorenzo Wooten
7200 Wisconsin Ave., Suite 1101
Bethesda, MD 20814


(All Parties on the attached Matrix)



                                                            -----------/S/ John D. Burns-----
                                                            John D. Burns
